Proceeding pursuant to Public Officers Law § 36, inter alia, to remove the respondents William Weaver, Rebecca Kittredge, Michael Schiliro, and Rich Fon from public office in the Town of North Castle, Westchester County. Motion by the respondents to dismiss the petition for failure to state a cause of action and to impose sanctions upon the petitioner pursuant to 22 NYCRR 130-1.1
Ordered that the branch of the motion which was to dismiss the petition is granted; and it is further,
Ordered that the branch of the motion which was to impose sanctions upon the petitioner pursuant to 22 NYCRR 130-1.1 is denied; and it is further,
Adjudged that the proceeding is dismissed, on the merits; and it is further,
Ordered that one bill of costs is awarded to the respondents.
The allegations in the petition do not rise to the level of misconduct, maladministration, malfeasance, or malversation *1166necessary to justify the extreme remedy of removal from office pursuant to Public Officers Law § 36 (see Matter of Salvador v Naylor, 222 AD2d 931 [1995]; Matter of Deats v Carpenter, 61 AD2d 320, 322 [1978]; Matter of Pisciotta v Dendievel, 41 AJD2d 949 [1973]).
We decline the respondents’ request for the imposition of sanctions against the petitioner in connection with this proceeding (see 22 NYCRR 130-1.1). Rivera, J.P., Florio, Dickerson and Eng, JJ., concur.